I have great pleasure, Sir, on behalf of the 
Government of Cape Verde, in carrying out the 
pleasant duty of extending to you our warmest 
congratulations on your election to the 
presidency of this thirty-seventh session of the 
General Assembly. Your well-known statesmanlike 
qualities and your experience in the diplomatic 
arena are an earnest of the positive role which 
we are confident you will play during your term 
of office. We wish to express to your 
predecessor, Mr. Kittani, our great appreciation 
of the manner in which he carried out the onerous 
duties involved in guiding the proceedings of the 
thirty-sixth session, which dealt with problems 
crucial to the future of the world. We should 
like to take this opportunity also to wish Mr. 
Perez de Cuellar every success in the performance 
of his difficult task and to express to him our 
appreciation of the efforts he has made since 
taking office to reduce world tension, strengthen 
the credibility of the Organization and 
consolidate its foundations.
The decades which followed the founding of the 
United Nations may be described as decades of 
struggle for the application of one of its 
fundamental principles: the right to 
self-determination and independence of colonized 
countries and peoples. It has been a titanic 
struggle, on the scale of whole continents, a 
struggle of whose results the United Nations can 
well be proud.
The present international situation, marked by a 
proliferation of sources of tension and armed 
confrontation and also by a gradual return to 
force as the primary instrument in international 
relations, contains elements which pose a threat 
to peace and impede the economic and social 
development of peoples. The refusal to accept the 
inexorable evolution of international relations 
towards the strengthening of the links of 
economic interdependence between the various 
parts of the world and between different social 
and political systems is undeniably the outcome 
of the perpetuation of that situation. This 
interdependence, which presupposes a global 
effort to overcome the existing condition of 
crisis, cannot be said to be compatible with the 
specific interests of a particular country or 
group of countries. More than ever before the 
moral conscience of the peoples of the world 
demands that relations of domination be replaced 
once and for all by relations of co-operation, 
force by dialogue and the risk of confrontation 
by stability, security in international relations 
and, finally, peace.
The Government of Cape Verde, for its part, is 
sparing no effort to ensure the achievement of 
these objectives, not only because they are in 
keeping with the wishes of the people of Cape 
Verde but also because it is convinced that to do 
so is in the interests of the whole of mankind 
and in accord with humanity's aspirations. The 
Government of Cape Verde therefore bases its 
actions on stubborn defense of the principles of 
non-alignment and the Charter, the search for 
fruitful co-operation with all peace-loving 
nations and States which respect international 
law, the promotion of domestic economic and 
social development and the defense of all its 
prerogatives of sovereignty and independence of 
thought and action.
The African continent, which over the past few 
decades has gradually found its way back to 
sovereignty and independence, is today in the 
grip of profound upheavals due to the delicate 
stage in the evolution of its society and the 
emancipation of its peoples. Those upheavals, 
while reflecting an unshakeable will for change 
and a persistent effort to meet the requirements 
of the times, are nevertheless accompanied by 
inhibitions and uncertainties, indicating the 
limits and weaknesses of this movement, which is 
on the rise, which is in progress now and which 
should allow Africa to develop its potential and 
guarantee its peoples the realization of their 
most legitimate aspirations.
The economic crisis, which is particularly 
affecting our continent, has made political 
instability more likely, and this undermines the 
basis of coordinated and integrated economic 
development at the regional and sub-regional 
levels. Situations of war or confrontation 
between States of the continent undermine 
confidence between our peoples, jeopardize 
African unity and facilitate external 
interference, threatening our sovereignty and 
independence, which were won at such cost.
Among the crucial problems affecting the southern 
part of the African continent, the question of 
Namibia and the persistence of apartheid in South 
Africa have an important place, because of their 
implications for Africa and for the world. In 
spite of the persistent efforts of the 
international community, reflected in the many 
Security Council resolutions and in the positions 
taken by the non-aligned movement and by the 
Organization of African Unity, Namibia continues 
to be occupied by South Africa. Recent 
initiatives to promote the application of 
Security Council resolution 435 (1978) have 
encountered difficulties of all kinds, including 
delaying tactics by South Africa, intended not 
only to create conditions favorable to a 
conditional independence but also to destabilize 
neighboring sovereign States. We hope that the 
current talks on the question will soon produce 
results, finally permitting the Namibian people 
to be masters of their own destiny and to occupy 
their proper place in the Assembly.
The independence of Namibia is the collective 
responsibility of all the States Members of the 
United Nations. We should therefore substantially 
increase our support for the South West Africa 
People's Organization, for the valiant Namibian 
freedom fighters and for the front-line 
States—particularly the People's Republic of 
Angola, which has spared no effort and has shrunk 
from no sacrifice—so that our duty and 
responsibility towards the Namibian people shall 
not be thwarted by South Africa.
The final declaration of the recent conference of 
heads of State of Angola, Cape Verde, Guinea- 
Bissau, Mozambique and Sao Tome and Principe, 
held in Praia, Cape Verde, on 21 and 22 September 
this year, stated that making Namibia's 
independence conditional on the withdrawal of 
Cuban forces from Angola constituted flagrant 
interference in the internal affairs of a State 
Member of the United Nations and was contrary to 
the spirit and the letter of resolution 435 
(1978). Similarly, destabilization measures taken 
against the front-line States, designed to deter 
them from giving decisive support to the 
liberation of Namibia, undeniably reflect a 
desire to perpetuate colonial domination over 
that Territory.
No one can any longer doubt that South Africa is 
directing, financing and materially supporting a 
large-scale destabilization operation against the 
whole southern region of the African continent, 
with particular emphasis on the People's Republic 
of Angola and the People's Republic of 
Mozambique. Since its independence in 1975 the 
People's Republic of Angola has never known 
peace. Its wish to bring about its development 
and its efforts to reconstruct the country have 
been systematically thwarted by the criminal 
actions of the troops of the South African racist 
regime, which have been invading and destroying 
that country on various pretexts.
We flatly reject the avowed encouragement of, and 
support for, the armed gangs that operate on 
Mozambique territory in order to create a climate 
of permanent instability. That action constitutes 
a flagrant violation of the most elementary norms 
governing coexistence between nations.
The inhuman system of apartheid is becoming ever 
more arrogant and aggressive. Acts repugnant to 
the conscience of mankind continue to be carried 
out under it, and its constitutes an intolerable 
defiance of the repeated decisions of, and 
constant appeals from, the United Nations system.
In North Africa a fratricidal war is still going 
on. Apart from its destruction of human life and 
property, it threatens, by its very scale, peace 
and security in the region. I am speaking of the 
conflict between the Sahraoui Arab Democratic 
Republic and the Kingdom of Morocco. In spite of 
the difficulties in resolving the conflict within 
the framework of the OAU, the need to bring about 
a cease-fire and to bring the two parties to the 
negotiating table, in accordance with the 
relevant resolutions of the OAU and the United 
Nations, has become urgent. The fact that the 
Sahraoui Arab Democratic Republic is today 
recognized by almost a third of the members of 
the international community shows the justice of 
its struggle and the international support 
enjoyed by the Sahraoui people.
The situation of the OAU today well illustrates 
the dangers now threatening international 
organizations which serve as instruments for the 
liberation and emancipation of peoples. The 
paralysis of and the explosive situation in the 
OAU are reflections of the deliberate offensive 
undertaken by forces which are counting on 
splitting Africa and thus weakening it, with the 
obvious goal of consolidating foreign interest in 
the continent, strengthening the apartheid regime 
and impeding the consolidation of the 
independence of African States.
However, we are convinced that the moves at 
present being undertaken will bring about a 
resumption of dialogue and the beginnings of a 
solution which would preserve the cohesiveness 
and effectiveness of our continental 
organization, because the survival of the OAU is 
without any doubt of capital importance for all 
the African States and peoples.
The problems that must be confronted by the OAU 
have a varying impact, but they also have an 
effect on the collective security of mankind and 
on other international organizations, including 
the United Nations itself.
We note with apprehension the undesirable 
tendency to relegate the United Nations to a 
secondary role in the resolution of conflicts and 
when it is a matter of defusing tensions which 
endanger world peace and security. Indeed, the 
resolutions and recommendations of the supreme 
organs of the Organization have been 
systematically ignored; instead, what we have 
seen are accomplished and the use of force. Acts 
of this kind impede the just and final settlement 
of conflicts by keeping them latent, and this in 
turn makes them chronic and periodically 
explosive. The United Nations and the principles 
on which it is founded are the fruit of the 
undeniable moral progress of mankind and 
therefore provide the appropriate and reliable 
framework for the just solutions of the conflicts 
which plague us.
The Secretary-General, in the thorough and 
courageous report on the work of the 
Organization, devoted a large part of his text to 
an assessment of the functioning of the 
Organization and the denunciation of situations 
and attitudes which reduce its effectiveness. His 
analysis should give considerable food for 
thought to all Member States which believe in the 
unique and irreplaceable role of the United 
Nations in the defense and promotion of 
international peace and security. For small 
countries like my own whose military capacity is 
merely symbolic compared with the vast 
destructive power accumulated by the great 
Powers, the effectiveness of and strict respect 
for international law and United Nations 
decisions are of vital importance, because our 
survival depends on recourse to dialogue to 
resolve conflicts between States.
In this sense, and in keeping with the concern 
expressed by the Secretary-General in his report, 
my Government supports all initiatives designed 
to strengthen the effectiveness of the United 
Nations, which is the forum par	for concerted 
work and collective action for the maintenance of 
peace and security.
Over the past few months we have witnessed 
unprecedented exacerbation of the Middle East 
crisis because of the aggression against and 
occupation of Lebanese territory, as well as the 
massacre of civilians carried out by Israeli 
troops in a vain attempt to drown the Palestinian 
people in blood and crush their heroic 
resistance. We reaffirm our conviction that it 
will be possible to reach a final solution only 
when Israel withdraws from all the Arab 
territories occupied since 1967, including 
Jerusalem, and with the participation of the PLO, 
the sole legitimate representative of the 
Palestinian people, on an equal footing with all 
the otherparties concerned, in all negotiations 
on the solution of the Middle East problem.
We wish to pay a sincere tribute to the 
progressive forces in Lebanon and the freedom 
fighters of the PLO. Through their heroism and 
their sense of dignity they have increased the 
stature of the Arab nation and proved, with the 
blood of its martyrs, t'<at peace in this region 
will be possible only when the Palestinian people 
are able to exercise their inalienable national 
rights, including the right to establish their 
own State.
The United Nations, in keeping with the 
initiatives of the non-aligned movement and the 
Organization of the Islamic Conference in 
particular, should persist in its efforts to put 
an end to the Iraqi-Iranian war, promote the 
establishment of peace and bring stability to 
this area.
Similarly, in South-East Asia, efforts must be 
made to establish a climate of peace and 
good-neighborliness.
In East Timor the occupying Power has not 
succeeded in stifling the aspirations of the 
Maubere people to independence and dignity. We 
remain convinced that the international community 
cannot tolerate a situation in which the politics 
of accommodation is raised to the status of law, 
and will assist the heroic people of East Timor 
in its struggle for self- determination and 
independence, under the leadership of the Frente 
Revolucionaria de Timor Leste Independente, its 
sole legitimate representative.
The international community, and in particular 
Portugal, as administering Power, should continue 
their efforts to mobilize all possible resources 
to ensure that the Indonesian occupation forces 
withdraw immediately from the Territory of East 
Timor. The international community should not 
tolerate a situation in which selfish interests 
and agreements replace honor, morality and law, 
thus denying by force of arms the political and 
cultural identity of a whole people which has 
proved that it is ready to make the supreme 
sacrifice to liberate its homeland.
The persistence of other crisis situations in the 
world in no way contributes to the attainment of 
the noble goals of the Organization in Cyprus, we 
still await a solution which would preserve the 
rights of the two communities and the unity, 
territorial integrity and sovereignty of that 
non-aligned country.
In Afghanistan, respect for the right of the 
Afghan people freely to choose its own destiny 
should promote the restoration of stability and 
permit that people to continue its work of 
building a prosperous society.
The situation in the Indian Ocean region 
continues to arouse the greatest concern, 
particularly among the coastal countries. 
Everything possible should be done within the 
United Nations to transform the Indian Ocean into 
a zone of peace, in keeping with the aspirations 
of these countries and the wishes of the 
international community at large.
Similarly, the heroic Korean people has been 
persevering in its efforts to bring about the 
peaceful reunification of its country. To ensure 
the exercise of this legitimate right concrete 
measures must be taken, in accordance with the 
principles and recommendations of the non-aligned 
movement, in particular those concerning the 
replacement of the armistice agreement by a peace 
agreement, non-interference in internal affairs 
and the complete withdrawal of foreign troops 
from Korean territory. We believe that these 
conditions must be met if the peaceful 
reunification of Korea is to be achieved and true 
national unity established.
In Central America there continue to persist 
alarming situations which contradict the most 
elementary norms of international law and 
constitute defiance of the objectives of the 
Charter.
The arms race, which is reactivating the policy 
of confrontation and tension, and which 
engendered the cold war, is undermining the 
principles laid down in the Charter and its noble 
ideals of peace, justice and progress. At its 
twelfth special session the General Assembly 
found that the development of the situation since 
1978 had not met the hopes aroused at its tenth 
special session. Indeed the Programme of Action 
contained in the Final Document of the Tenth 
Special Session of the General Assembly remains 
largely unimplemented. Although some progress has 
been achieved in negotiations, we cannot but note 
that the arms race, and in particular the nuclear 
arms race, has assumed dangerous proportions, and 
military expenditures have increased 
considerably. We subscribe whole-heartedly to the 
conclusions of the twelfth special session on 
disarmament and support the comprehensive 
programme of disarmament drafted by the General 
Assembly at that session, which constitutes an 
important step towards general and complete 
disarmament under international control.

If they are to be lasting, international peace 
and security cannot be built upon the 
accumulation of arms; nor can they be maintained 
through the precarious balance of deterrence or 
doctrines based on strategic supremacy. We 
continue to believe that the creation of 
conditions favorable to disarmament and the 
strengthening of peaceful coexistence, together 
with a global development effort, are the key to 
the collective security of the world.
Cape Verde, whose foreign policy is based on 
non-alignment, will continue to work for the 
implementation of the principles proclaimed by 
the United Nations, an essential task of the 
present time that is the responsibility and 
indeed the duty of all States represented here.
The various elements of the international 
situation are so closely interconnected that a 
realistic analysis of the present situation must 
be global in nature. In any ease, the concept of 
peace cannot possibly be dissociated from the 
equality of nations, the independence and 
sovereignty of all States and the right to the 
social and economic development of the world's 
peoples.
We cannot claim to be working for peace in the 
world as long as there are people living under 
subhuman conditions. It is in this context that 
we wish to express our concern at the evolution 
of the international economic situation marked by 
a generalized crisis which further exacerbates 
the present injustice of the international 
economic order. Inflation, high interest rates, 
protectionism, unemployment, the reduction and 
indeed the dislocation of economic growth and 
economic activities are all factors that have a 
dangerous impact on developing countries.
Although the present situation entails a serious 
risk of driving the international economic system 
towards uncontrollable imbalance, there are some 
who see in this an additional reason not to 
embark on genuine negotiations, sartorially or 
globally, with the developing countries and thus 
disregard the interdependence of the economies of 
the North and the South. Furthermore this fails 
to take account of the fact that collective 
security can be achieved only through an adequate 
response to the unjust situation created by 
current international economic relations and the 
persistence of a framework of economic relations 
dating from colonial times.
No one can remain indifferent to the 
international economic crisis—certainly not those 
who are suffering most severely from its effects 
and whose development has been severely thwarted 
by this crisis. That is why we note with 
apprehension the delay in opening global 
negotiations and implementing the International 
Development Strategy for the Third United Nations 
Development Decade. The wish of the developing 
countries to start global negotiations in 
accordance with General Assembly resolution 
34/138, which was adopted by consensus, stems 
from the fact that for them these negotiations 
are by no means futile initiatives. On the 
contrary, they have to be reflected in tangible 
results, in an improvement of their standard of 
living, particularly with regard to food, health, 
education and culture and the restructuring of 
international economic relations.
Recently we had occasion to note with great 
concern the undermining of the conditions for the 
realization of the objectives of international 
economic cooperation for development. We should 
like to stress particularly the relative decline 
in the level of contributions to financial 
institutions within the United Nations system, 
especially UNDP, an agency that makes an 
important contribution to developing countries. 
In this regard we would recall the recent appeal 
made in the Final Declaration of the Foreign 
Ministers of the Group of 77 on the imperative 
need to make a firm start on the strengthening of 
multilateral economic co-operation.
Economic co-operation among developing countries 
is an important factor in international economic 
relations. This co-operation, which cannot be 
viewed as an alternative to North-South 
co-operation, was strengthened by the meetings in 
Arusha, Buenos Aires and, most recently, Caracas. 
We welcome the additional momentum given to this 
co-operation through the Caracas Programme of 
Action and at subsequent meetings.
One year ago we expressed the wish that the last 
scheduled session for negotiations on the Third 
United Nations Conference on the Law of the Sea 
should really be the final one. Today, after 
several years of difficult negotiation, the 
Conference has succeeded in adopting the 
Convention it drafted. The adoption of the 
Convention by a great majority of countries is an 
important victory for the international community 
and also represents an important step towards the 
establishnent of a new legal regime governing the 
oceans.
We believe that the Convention protects the 
interests of all countries and represents an 
instrument of justice, peace, development and 
co-operation among States. Despite the complexity 
of the subject- matter and of the various 
interests involved, the text of the Convention 
was negotiated by consensus and is the result of 
the balance that proved possible among the 
interests of each and every one. That is why we 
hope that all countries will be able to sign the 
Final Act and, if possible, sign the Convention 
itself at the session of the Conference that is 
scheduled for December.
We deplore any unilateral or multilateral 
initiative aimed at exploiting the resources of 
the sea-bed outside the framework negotiated at 
the Third United Nations Conference on the Law of 
the Sea.
Cape Verde belongs to the group of least 
developed countries, which was the subject of the 
Conference held last September in Paris. At that 
Conference the Substantial New Programme of 
Action for the 1980s for the Least Developed 
Countries was adopted. We believe that the 
Conference was a significant stage in the 
difficult process of dialogue between the 
countries of the North and of the South, and we 
welcome the objectives set forth. The achievement 
of those objectives will be a response to the 
problems facing the least developed countries, 
whose economic situation has deteriorated in 
comparison not only with the rich countries but 
also with the developing countries.
We hope that the strengthening of selfish 
nationalism and the deterioration in 
international economic relations will not become 
serious obstacles to the implementation of the 
decisions of the Paris Conference.
Cape Verde, with the support of UNDP and pursuant 
to the decisions of the Paris Conference, 
organized a round table with its partners in 
development from 21 to 23 June, at Praia. This 
meeting helped not only to reconcile my country's 
needs with what its partners could offer, but 
also to explore procedures making possible a 
tangible improvement in the effectiveness of 
official development assistance for Cape Verde.
The head of Government of the Republic of Cape 
Verde, in opening the discussions at the round 
table, established a framework for this work and 
described our concept of development, in the 
following terms:
"The option of development in independence and 
dignity is a strictly national option. We are 
sure that the people of Cape Verde alone can 
provide the driving force for their own progress 
and we are determined to take up our self-imposed 
task in a responsible and consistent manner.
"Nevertheless, in view of the scanty means 
available to us for remedying our difficult 
economic situation, it would be impossible for us 
to overcome our current problems and build a 
viable economy without the firm and programmed 
support of the international community.
"Accordingly, we do not perceive external aid 
merely as a means of alleviating the tragic 
burden of the colonial legacy, or mitigating the 
effects of recurring crises, or binding our 
wounds in emergencies. We see it, at the present 
stage of our economic and social development, as 
something stable, programmed and rationalized, 
adjusted to the imperatives, arising from the 
process of establishing viable productive 
structures for our country."
It is within this framework of mutual 
responsibility, not to say collective 
responsibility, that we believe that actions to 
permit our people to enjoy their right to food, 
education, health and justice should find their 
proper place.
Consequently Cape Verde attaches great importance 
to dialogue and co-operative efforts, with due 
respect for the choice of each of us in resolving 
problems connected with official development 
assistance which, in our view, must be 
predictable, guaranteed and adapted to the real 
needs and development options of our country.
We think that the international community should 
concern itself with improving the modalities of 
assistance, in order to facilitate disbursements 
and to make external aid a real support for the 
efforts of our peoples to transform the harsh 
circumstances they have to overcome. Apart from 
the adverse effects of the international economic 
situation, Cape Verde must also deal with a 
series of unfavorable circumstances, such as the 
lack of productive structures, and the existence 
of such natural handicaps as the fact of being an 
island with a mountainous terrain and, above all, 
drought, which this year again has left my 
country severely stricken and led to the loss of 
almost all our crops.
I should therefore like to take this opportunity 
to thank, on behalf of the Government and the 
people of Cape Verde, all those who continue to 
help relieve the heavy burden of underdevelopment 
inherited from the colonial period and worsened 
by natural catastrophes.
Cape Verde attaches particular importance to the 
Permanent Inter-State Committee on Drought 
Control in the Sahel, of which the President of 
the Republic of Cape Verde, Mr. Aristides 
Pereira, is the current Chairman. The efforts of 
the member countries of this Committee to fight 
against the scourge of drought are well known to 
the international community. Nevertheless, we 
must recognize that these efforts are not 
sufficient, in the light of the disastrous 
effects of natural catastrophes, particularly in 
terms of the steady deterioration of the soil of 
a group of countries which are regarded as among 
the most impoverished on our planet. Consequently 
we are confident that the international community 
will not neglect to strengthen its assistance to 
the peoples of the Sahel, who are involved in an 
arduous struggle to safeguard their food and 
their development.
Despite the deadly conflicts, endless crises and 
continuing supply threats afflicting mankind, we 
can see real progress in some areas. That fact, 
together with our confidence in man and in his 
capacity to overcome his weaknesses, give us the 
hope and the conviction that the international 
community will find ways and means of eliminating 
the nuclear threat, transforming the system of 
unjust relations which prevails today in the 
world, enabling the most impoverished to achieve 
their aspirations, and bringing peace and 
progress with justice.
It is therefore a matter of urgency that the 
ability of the United Nations to take action be 
strengthened and that the implementation of its 
decisions and recommendations by all Member 
States be assured. Relations among peoples, based 
on a new concept of moral, political and legal 
phenomena, will be increasingly in keeping with 
mankind's ambitions, will make a contribution to 
its emancipation and will guarantee the 
ever-growing role of the United Nations system. 
In conclusion, we should like to express our hope 
that the work of this thirty-seventh session will 
fulfil the expectations of the international 
community, and especially of those whose right to 
live in freedom and dignity has been infringed.
